             Case 1:19-cr-00140-RBJ Document 21 Filed 08/07/19 USDC Colorado Page 1 of 1

AO 442 (Rev. 01/09) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                        District
                                                 __________      of Colorado
                                                             District of __________

                  United States of America
                             v.                                   )
                                                                  )
                                                                  )        Case No. 1:19-cr-00140-RBJ
                     RYAN MEDHURST,                               )
                                                                  )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      RYAN MEDHURST                                                                                     ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              ✔ Superseding Indictment
                          u                              u Information        u Superseding Information             u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
 18 U.S.C. Section 1039 Fraud in connection with obtaining confidential phone records




Date:    08/07/2019                                                                    s/D. Kalsow, Deputy Clerk
                                                                                         Issuing officer’s signature

City and state:       Denver, Colorado                                              Jeffrey P. Colwell, Clerk of Court
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
